Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Please change  “a binder”  to  “ the  binder”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2, and 5 – 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP5318301B1.
Regarding claims 1 and 2, JP5318301B1 discloses modeling materials, functional agents, modeling products and products, and more particularly to modeling materials, functional agents, modeling products and products in the powder fixing lamination method([0001]). JP5318301B1 discloses the modeled product (for example, a mold) manufactured by using the modeling material of the present invention, and a product (for example, a casting) manufactured by using the modeled product as a molding die ([0008]).
The molding material comprises an aggregate and a powdery precursor of a binder that binds the aggregate to each other. The aggregate is artificial casting sand, and the powdery precursor is cement containing alumina as a main component ([0006]). The powdery precursor having heat resistance (0015]).The powdery precursor can be, for example, a cement mixture containing alumina as a main component such as alumina cement, and a cement having excellent quick-hardening properties containing gypsum([0018]).

The functional agent may further include at least one of a preservative, an antifoaming agent and a desiccant([0010]). The casting sand may be natural casting sand or artificial casting sand such as ceramics([0013]).
The functional agent can be, for example, one containing water when cement is used as the powdery precursor, and one that cures the resin when a resin is used (for example, an aqueous resin curing agent)( [0036]).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 5 - 6, JP5318301B1 discloses that the functional agent is used together with the modeling material to transform the powdery precursor into a binder ([0009]). The functional agent may further include at least one of a preservative, an antifoaming agent and a desiccant ([0010]).

Regarding  claims  7-8, JP5318301B1 discloses modeling materials, functional agents, modeling products and products, and more particularly to modeling materials, functional agents, modeling products and products in the powder fixing lamination method([0001]). JP5318301B1 discloses the modeled product (for example, a mold) manufactured by using the modeling material of the present invention, and a product (for example, a casting) manufactured by using the modeled product as a molding die ([0008]).
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over. JP5318301B1.
Regarding claim 3, JP5318301B discloses the composition set forth above.
JP5318301B discloses that functional agent can be, for example, one containing water when cement is used as the powdery precursor, or one that cures the resin when using resin (for example, an aqueous resin curing agent). The powdery precursor has heat resistance, thus it is expected that the resin is heat - resistance ([0015]).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over. JP5318301B, further in view JP201353059 (JP’059).
Regarding claim 4, JP5318301B discloses the composition set forth above.
But it is silent about the sand composition as applicants set forth above.
JP’059 discloses aggregate particle having remarkably high heat resistant temperature for mold application ([0001]] and [0015). The aggregate particles is mainly composed of 90-99% Al2O3 and 1-9% SiO2 by mass ([0017). 
Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  to  use  the  aggregate disclosed  by  the  teaching  of  JP’059 in the  composition  of  JP5318301B motivated  by the  fact  that  JP’059 discloses that  such  aggregate particle having remarkably high heat resistant temperature  and JP5318301B discloses  that the  composition  is  preferred  to  be heat  resistance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731